I concur in the opinion reversing the judgment on account of the introduction of Keaton's testimony, as set out in the opinion of Judge HENDERSON. In regard to the plea of jeopardy, the court was correct in not submitting that issue for the determination of the jury. The evidence discloses that when the train was stopped by the robbers the engineer and fireman were forced to quit their positions and get out upon the ground. The engineer took refuge under the train, but was ordered out. He demurred on the ground of the danger of being shot. The robbers informed him that they did not propose to hurt or shoot him. He replied that he was not uneasy upon that score, but was afraid of being fired upon from the passenger end of the train. This conversation occurred at the engine. One of the robbers forced the fireman to accompany him thence to the express car, a few feet distant, and the other robbers seem to have taken stations at convenient places to be of assistance in the robbery. After the fireman and the accompanying robber had reached the door of the express car, a demand was made upon the express agent for admission into his car, and threats were made to dynamite the car if admission was refused. About this time Buchanan began firing upon the robbers from the end of the smoking car. The firing became general between Buchanan, on one side, and the robbers on the other. During the fusilade the fireman was shot through the body. There is some conflict in the testimony as to whether the ball entered the right or left side; but the view taken of the testimony renders it immaterial whether Buchanan or the robbers fired the shot *Page 576 
which produced the fatal result. The preponderance of the evidence shows that the fireman was killed by one of the robbers, and not by Buchanan. Buchanan testified that: "I saw one man, I knew was either the fireman or engineer. I did not know which. I knew it was one or the other, from the fact that he had no gun in his hand, and did no shooting. He was off some ten or twelve feet from the express car, and the robber some eight or ten feet from him nearer the car. The other parties with guns were further down the train. I shot at no one who did not either have a gun or who was shooting at me. I did not shoot in the direction of the fireman. He was to the left. I was deliberate in shooting. I had but little ammunition, and wanted to make it count." Joe Gardner testified to a conversation had with the fireman in regard to the shooting, which was introduced as dying declarations: "I asked him how he felt, and Johnson said he was not any better. And I asked him who shot him, and he said: `I do not know who the man was. Buchanan did not shoot me. It was a man at the trucks near the pilot that shot me.'" The witness Melton testified as did Gardner. The evidence further discloses there was no one at or near the point indicated by deceased except the robbers and the engineer, who was under the train, and who was not armed, and did no shooting. The plea of jeopardy is based on the former conviction of appellant for an assault to rob the express messenger, White. Under the authority of Herara v. State, 35 Texas Criminal Reports, 607; Moore v. State, 33 Texas Criminal Reports, 166; Epps v. State, 38 Texas Criminal Reports, 284, and Augustine v. State, ante, page 59, — this evidence does not authorize the submission of the plea of jeopardy, and the court was correct in not submitting it. Now, suppose appellant had shot and killed White; he could have pleaded the assault to rob White in bar of the prosecution for murder. Herera v. State, supra, and authorities cited. But suppose that after killing White he had turned upon and shot Johnson (deceased); this would have been a distinct offense, and he could not have pleaded a conviction for assaulting White or killing White in bar of a prosecution for killing Johnson. They were distinct, separate offenses. It is immaterial in this case whether defendant or one of his associates killed Johnson, and it is also immaterial whether they or Buchanan killed him. If they placed Johnson, the fireman, in a position where he might be shot, knowing or believing that there was danger of his being shot, and he was shot by an outside or third party, they would be just as responsible as if they themselves had fired the fatal shot. In this particular case they were warned in advance that they might be fired upon from the passenger end of the train, and with this knowledge they placed deceased in a position where he might be shot from that end of the train. And, if Buchanan shot him under these circumstances, they would be responsible for the killing, — as much so as if they themselves had fired the fatal shot. The assault to rob White and the subsequent killing of Johnson being distinct *Page 577 
acts and distinct offenses, defendant could not be held responsible for both. See authorities already cited. I do not care to enter into a discussion of the doctrine of causal connection in this case. I do not believe it has any relation to the facts. For the error committed by the court in permitting the reproduction of Keaton's testimony against defendant Taylor, under the circumstances shown by Judge HENDERSON'S opinion, the judgment is reversed, and the cause remanded.